Citation Nr: 0112149	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a fracture of the right tibial 
plateau with degenerative joint disease (DJD) and deformity.  

2.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a fracture of the left tibial 
plateau with DJD and deformity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to November 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from June 1999 and October 1999 rating decisions from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued 20 percent evaluations for both 
disabilities.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In general, VA required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim for VA benefits.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(a)).  
Specifically, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  

In addition, the VCAA provides that the duty to assist in a 
disability compensation claim includes obtaining records of 
relevant VA medical treatment.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(c)).  
When VA attempts to obtain records from a federal department 
or agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

In this case, the Board finds that a remand is required for 
compliance with the new provisions in the VCAA.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

With his April 1999 claim for an increase, the veteran 
submitted medical records from G. Zamora, M.D., dated from 
March 1994 to April 1996.  These records do no provide any 
evidence as to current right and left leg disability status.  
However, VA outpatient notes dated in April 1999 indicated 
that the veteran had a history of seeing Dr. Zamora on a fee 
basis and recommended that such treatment continue.  
Therefore, the record suggests that additional treatment 
records from Dr. Zamora are available.  Pursuant to the VCAA, 
the Board finds that a remand is in order to attempt to 
secure such records, as well as any additional VA treatment 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (any 
VA medical records are deemed to be constructively of record 
in proceedings before the Board).   

In addition, the Board finds that a new VA examination is in 
order.  Review of the report of the May 1999 VA examination 
reveals that the examiner failed to adequately address 
functional loss associated with the veteran's disabilities.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  In particular, there is no finding as to whether 
or not the veteran had pain on knee motion, which is the 
principle consideration regarding functional loss.  If the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2000).  The Board may 
not rely on its own unsubstantiated medical judgment in the 
resolution of claims.  See Crowe v. Brown, 7 Vet. App. 238 
(1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board also notes that the veteran has alleged that the 
May 1999 VA examination report contains inaccuracies 
concerning his reported symptoms.  He also claims that the 
examination was inadequate, stating that there was no 
measurement of leg length and no inquiry into possible 
associated ankle disability.  The VA examiner who performs 
the examination on remand is hereby alerted to these 
assertions.   

Accordingly, the case is REMANDED for the following action:  

1.  The RO should contact the veteran in 
writing and ask that he submit any 
treatment records from Dr. Zamora dated 
from April 1996 to the present.  In the 
alternative, the RO should ask the 
veteran to complete a release of medical 
information for Dr. Zamora.  After 
securing the release, the RO should 
attempt to obtain the records as provided 
by law.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder.  

2.  The RO should attempt to obtain the 
veteran's VA medical records dated from 
April 1999 to the present as provided by 
law.  

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of the postoperative 
residuals of a fracture of the right and 
left tibial plateau with DJD and 
deformity.  The examination should 
include range of motion testing, as well 
as any other indicated test or study 
deemed necessary by the examiner.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
The examiner(s) should take specific note 
of the veteran's reported and documented 
employment and medical history since 
1998.  

The examiner should then provide a full 
description of the effects of residuals 
of the right and left tibial plateau 
fractures.  The examiner is asked to 
offer a medical opinion as to the 
following: 
a) whether pain could significantly 
limit functional ability during flare-ups 
or when the lower extremities, including 
the knees and ankles, are used repeatedly 
over a period of time; 
b) loss of range of motion of the 
left and right lower extremities 
portrayed in terms of the degrees of 
additional range of motion loss due to 
pain on use or during flare-ups; and 
c) if present, note crepitation, 
less or more movement than normal, 
weakened movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  

If the examiner is unable to provide a 
requested opinion, the report should so 
state.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.    

4.  The veteran is hereby notified that 
failure to report for a scheduled 
examination without good cause could 
result in the denial of a claim.  
38 C.F.R. § 3.655 (2000).  

5.  The RO must review the claims file 
and ensure that all other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  The RO should 
also review the requested examination 
report and medical opinion to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  The RO should then readjudicate the 
claims for increased ratings based upon 
the entire evidence of record.  All 
pertinent law, regulations, and Court 
decisions should be considered.  If 
either claim remains in a denied status, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

7.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



	(CONTINUED ON NEXT PAGE)
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


